Citation Nr: 1718250	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  10-26 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for lumbar spine degenerative joint disease (DJD) based upon substitution of the appellant as the claimant.

2.  Entitlement to service connection for cervical spine degenerative joint disease (DJD) based upon substitution of the appellant as the claimant.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran and the Appellant (Veteran's Surviving Spouse)


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1992.  He died in May 2012.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines, which, in pertinent part, denied the Veteran's claim of entitlement to service connection for back pain/condition.

Following a March 2012 hearing, this case was previously before the Board in April 2015, when it was remanded for further development, to include obtaining a medical opinion which addressed the etiology of the Veteran's diagnosed neck and back disabilities.  The Board finds that there is no prejudice to the Veteran to the extent of any failures of completion of the remand directives, as the Board herein grants the claims currently on appeal.

The Board notes that the Veteran's appeal was dismissed on account of his death in a July 2012 Board decision.  However, as previously discussed in the April 2015 Board remand, the RO granted the appellant's request for substitution in August 2013.
FINDINGS OF FACT

1.  The preponderance of the evidence supports a finding that the Veteran's lumbar spine disability was incurred as a result of his active military service.

2.  The preponderance of the evidence supports a finding that the Veteran's cervical spine disability was incurred as a result of his active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for lumbar spine DJD have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for service connection for cervical spine DJD have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R §§3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Service Connection for Lumbar and Cervical Spine Disabilities

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, service connection requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.

The appellant is seeking service connection for lumbar and cervical spine DJD, on the basis that they were incurred in or aggravated by service.

The evidence of record establishes that the Veteran had a then-current diagnosis of lumbar spine and cervical spine DJD at the time of his death.  See April 2010 VA Examination; See also Dr. J.Q.'s October 2009 Opinion.  Therefore, the Veteran had a current disability at death.

Turning to whether there is a nexus between the Veteran's diagnosed lumbar and cervical spine DJD and his active military service, the Veteran's service treatment records indicate that he was treated for several neck and back related issues, including: (1) trauma to his neck and back due to falling down stairs (see April 1986 service treatment records (STRs)); (2) persistent torticollis and neck muscle spasms (see March 1990 STRs); and, (3) neck and back strains (see e.g., May 1990 STR).

As the Veteran had a disability at death, and the evidence of record clearly shows in-service events related to his lumbar and cervical spine, the remaining element before the Board is to determine whether there is medical nexus evidence establishing a connection between the Veteran's disabilities and his in-service complaints of, and treatment for, neck and back related issues.

Along with his January 2010 Notice of Disagreement, the Veteran submitted medical opinions from his private physician, Dr. J.Q., which were dated October 2009.  After thoroughly reviewing the Veteran's medical and military history, to include a pertinent discussion regarding his military job duties, Dr. J.Q. opined that the Veteran's lumbar spine degenerative joint disease and cervical spine DJD are "without a doubt a direct cause of the duties he performed while in the military service."  Dr. J.Q. further opined that repeated stress loading on the Veteran's lower back and neck, plus the injuries incurred when he fell, "were the initiating factors that laid down the seeds for the emergence of the degenerative process later on and is now being manifested as chronic, persistent, and severe" low back and neck pain.

The Board notes that Dr. J.Q.'s October 2009 opinion is highly probative, as it represents the conclusions of a medical professional, and is supported by a fully articulated opinion with sound reasoning for the conclusion contributing to the probative value of the opinion.  The opinion is based on reliable principles and is supported by other evidence.  Further, Dr. J.Q. included a lengthy, yet pertinent, discussion regarding the current medical literature surrounding the etiology, symptoms, and physical signs of lumbar and cervical spine DJD, and then provided his findings and opinions specific to this particular Veteran's case.

In April 2010, the Veteran was provided with a VA examination.  The VA examiner diagnosed the Veteran with cervical and lumbar spondylosis.  The examiner opined that the Veteran's current disabilities are not caused by or a result of his fall or injury with diagnosis of cervical and lumbar strain while in service.

In support of this determination, the examiner first noted that the Veteran's STRs documented an incident where the Veteran fell down some stairs, suffered a loss of consciousness, and was later assessed with contusions to the head, and lumbar and cervical strains.  The examiner further noted that x-rays ordered revealed normal findings of his skull, cervical and lumbar spine, and there was no evidence of fracture or dislocations.  The examiner indicated that there were no further entries of recurrent neck and lower back pain in the record and that the Veteran's January 1988 Medical Report of Examination showed a normal spine.  As a result, the examiner stated that this signified that the lumbar and cervical strains the Veteran suffered in 1986 resolved and healed completely without any chronic sequelae.

The Board notes that the April 2010 VA examination has significantly diminished probative value, because the examiner's entire premise for their nexus opinion is based on facts that were neither complete, nor an accurate account of the Veteran's in-service medical history regarding his lumbar and cervical spine conditions.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Despite the examiner indicating that there were no further entries of recurrent neck and lower back pain in the Veteran's service treatment records, review of the record shows that there were at least two additional instances when the Veteran reported recurrent problems with his back and neck during service.  See e.g., March 1990 STRs (documenting persistent torticollis); See also May 1990 STR (noting diagnoses of neck and back strains).

Based on the foregoing evidence of record, the Board finds that the most probative evidence supports a finding that the Veteran's lumbar and cervical spine disabilities were incurred as a result of his military service. Accordingly, both claims are granted in full.


ORDER

Entitlement to service connection for lumbar spine degenerative joint disease based upon substitution of the appellant as the claimant is granted.

Entitlement to service connection for cervical spine degenerative joint disease based upon substitution of the appellant as the claimant is granted.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


